398 F.2d 628
UNITED STATES of America, Appellee,v.Antonio Padilla CABALLERO, Defendant-Appellant.
No. 495, Docket 30775.
United States Court of Appeals Second Circuit.
Argued May 9, 1968.Decided July 8, 1968.

Theodore Krieger, New York City, for defendant-appellant.
Pierre N. Leval, Asst. U.S. Atty., Southern District of New York (Robert M. Morgenthau, U.S. Atty., and David M. Dorsen, Asst. U.S. Atty., on the brief), for appellee.
Before LUMBARD, Chief Judge, and SMITH and ANDERSON, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is reversed and the case is remanded for a new trial for the reasons stated in this court's opinion in United States v. Tarrago, 398 F.2d 621 (2 Cir. 1968), decided July 3, 1968.

LUMBARD, Chief Judge (concurring):

2
I concur in the result for the reasons stated in my concurring opinion in United States v. Tarrago, 398 F.2d at 621 (2d Cir. 1968).